Title: To James Madison from Thomas Parker, 12 September 1801 (Abstract)
From: Parker, Thomas
To: Madison, James


12 September 1801, Charleston, South Carolina. Transmits statements of federal circuit court docket, delayed by the absence of clerk owing to ill health and the long indisposition of his deputy.
 

   RC (DNA: RG 59, ML). 1 p. Parker was district attorney for South Carolina (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:459 n. 4). Enclosures not found, but the figures are in Jefferson’s annual message to Congress, 8 Dec. 1801 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:319, 324; see also JM to Jefferson, 25 Feb. 1802).

